Davis, P. J.
If the marshal returned the summons, “ defendant not found,” at any time after the lapse of the time within which it could be lawfully served, the plaintiff on demand was entitled to an alias summons, without waiting till the return day named in the summons. The demurrer is therefore well taken, and the relator is entitled to peremptory mandamus. It is, however, too late to be of any practical value to him so far as relates to the issuing of the mandamus. Relator is entitled to costs.